Citation Nr: 0318640	
Decision Date: 08/01/03    Archive Date: 08/13/03

DOCKET NO.  00-03 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Chapter 35 benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from October 1967 to July 
1968.

This appeal to the Board of Veterans Appeals (the Board) was 
from rating actions taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The issue of entitlement to service connection for post-
traumatic stress disorder (PTSD) was before the Board in 
December 1997 when it was remanded to the RO.  The RO 
subsequently granted service connection for PTSD in a rating 
in April 1998, and assigned a 50 percent rating from May 
1995.

The veteran died on September [redacted], 1999.  The death certificate 
lists the cause of the veteran's death as renal failure of 3 
weeks duration.  An autopsy was not performed.

The appellant sought, and was scheduled for, a hearing before 
a Veterans Law Judge at the RO in August 2002.  She did not 
appear for that hearing, and later reported that she was ill 
and hospitalized at the time of that hearing.  

The appellant asked for another hearing.  The case was 
remanded by the Board in October 2002 for the scheduling of 
another hearing.  She was again scheduled to appear before a 
Veterans Law Judge via videoconferencing in June 2003.  She 
did not appear for that hearing, but no reason for her 
absence is cited within the file  

However, the file reflects that recent repeated attempts to 
contact the appellant at a long-standing address and phone 
number have not been productive, and her whereabouts and 
personal health are unclear.  Nonetheless, she is entitled to 
the benefit of all substantive and procedural due process. 


REMAND

The primary focus of the appellant's claim has been that the 
veteran's PTSD caused him to drink, and that the alcohol 
precipitated his renal failure which caused his death.  
Collaterally, it is argued that his PTSD also contributed to 
his smoking which led to respiratory problems which impacted 
his death.

In this regard, she has not been afforded the opportunity to 
familiarize herself with the relatively recent changes in 
regulations mandated by Congress as relate to payment of 
benefits for disabilities alleged to be due to alcohol and/or 
tobacco abuse.  Thus, it remains unclear whether or not the 
appellant understands the regulatory criteria which now bind 
VA with regard to granting benefits when alcoholism is 
involved, even if claimed as secondary to a service-connected 
disorder.  The Board finds that she is clearly entitled to be 
fully briefed on these criteria in order to better prepare 
her arguments in the case.

Furthermore, a review of the terminal clinical records shows 
that the veteran's behavior in the period of care leading to 
his death was something less than cooperative and may have 
added jeopardy to his health situation.  There is no 
documented medical expert opinion, however, with regard to 
whether this behavior impacted on his death, and/or whether 
his uncooperativeness was due to his general state of health 
or in fact attributable to his mental disability, for which 
service connection was in effect.

Moreover, during the course of the current appeal, there has 
been a significant change in the law.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) which redefines the obligations of VA with respect to 
the duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The extensive 
provisions now in place, as well as associated judicial 
mandates and clarification, have not been fully conveyed to 
the appellant and thus she has been unable to avail herself 
of the benefits thereof.  

It also remains unclear whether the appellant is fully 
apprised of those records for which she is responsible versus 
those which will be obtained by VA, and/or those for which 
her release is required prior to VA obtaining them.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has no option but to return the case for further 
development.  The case is remanded for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  Copies of VA clinical records for 
care in the 2 year period before the 
veteran's death, as well as the complete 
terminal hospital records including 
physicians' and nurses' notes, should be 
acquired and added to the claims file.

3.  The case should be referred to a 
psychiatric specialist [with appropriate 
consultation with any other expert felt 
necessary to assess collateral medical 
questions such as renal disability and 
impact, etc.] with directions to review 
the clinical files, including the 
terminal records, and render a specific 
and detailed determination as to whether 
the veteran's behavior including with 
regard to hindering or impeding his 
medical treatment in general and 
specifically, ingestion of food, taking 
medications, accepting treatment 
regimens, and/or other concerns, before 
or during the terminal hospitalization, 
was in any way a cause or materially 
contributing factor in his death, and if 
so, was this behavior due to or in any 
way associated with his service-connected 
PTSD.  The psychiatric evaluator should 
also assess the general impact of the 
veteran's mental illness on the cause(s) 
and manner of his death, with or without 
the purported association of alcohol 
intake or the use of tobacco, and in the 
context of all current regulatory 
guidelines in that regard.

4.  The RO must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, (codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107); 
66 Fed. Reg. 45,620 (Aug 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159 
(2001) is completed and the implementing 
regulations are fully complied with and 
satisfied.  This includes endeavoring to 
determine the appellant's whereabouts and 
providing her with suitable, adequate 
information so that she may pursue her 
claim in an informed manner as relates to 
her husband's death.  

5.  The RO should readjudicate the 
appellant's claim to include all 
pertinent considerations.  If the 
benefits sought on appeal remain denied, 
the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  In 
particular, the SSOC should also contain 
all of the laws and regulations 
applicable to the claim including as 
relates to alcohol and contributory 
causes.  An appropriate period of time 
should be allowed for response.

6.  Thereafter, the case should be 
returned to the Board, if in order.  The 
Board intimates no opinion as to the 
ultimate outcome of this case.  The 
appellant need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes). 

 In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


